702 S.E.2d 498 (2010)
STATE of North Carolina
v.
Victor GALATHE.
No. 317P10.
Supreme Court of North Carolina.
October 7, 2010.
Victor Galathe, pro se.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 30th of July 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 7th of October 2010."